DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 23 are amended. Claims 8 and 23 are withdrawn due to an earlier restriction requirement. Claims 9-22 and 24 are cancelled. Claims 25-38 are new.
Claims 1-7 and 25-38 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-7 under USC 103 over Ditzel have been fully considered and are persuasive. Ditzel does not teach a catalyst which is comprises a BEA, FAU, or MWW zeolite as in newly amended claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebarth et al. (US 2002/0049133) in view of Dandekar et al. (US 7,019,185) and/or Innes et al. (US 4,891,458, cited on IDS 09/24/2019) and as evidenced by Chang et al. (5,288,927), Apelian et al. (US 5,242,676), and Sasol (Pural Catapal).
With regard to claims 1-4, and 25-38, Ziebarth teaches a catalyst comprising a zeolite having a Constraint Index of 1-12 (paragraph [0029]) and alumina which can be Catapal B (pseudoboehmite alumina instant claims 4, 27, 31, 34, 37, and 38) (paragraph [0033]). Sasol evidences that Catapal B has a d50 of 60 microns and a pore volume of 0.5 ml/g (page 10, section 3, Table 3.1). These are within the range of greater than 20 microns of instant claim 1 and within the ranges of less than 1 cc/g, less than 0.75 cc/g and less than or equal to 0.5 cc/g of instant claims 1, 25, 26, 29-31, 34, and 36-38. Sasol further evidences that the surface area of the Catapal B alumina is 250 m2/g (page 10, Table 3.1), which is within the range of 230 to 250 m2/g of instant claims 28, 31, 34, 37, and 38. Ziebarth further teaches that the alumina comprises 0.1 to 15 wt% other inorganic oxides (paragraph [0033]), which means the alumina content is 85 to 99.9 wt%, which is within the range of greater than or equal to 75 wt% of instant claim 1. Ziebarth additionally teaches that the catalyst can be for alkylation of aromatic hydrocarbons (paragraph [0054]).
Ziebarth fails to explicitly teach that MCM-22, MCM-49, or zeolite have a Constraint Index of 1-12. However, Chang teaches that MCM-22 and zeolite beta each have a constraint index of from 1-3 (column 3, lines 38-39) and Apelian teaches that MCM-49 has a constraint index of greater than 1 and less than 5 (column 3, lines 59-60, 64; column 12, claim 3). Therefore, one of ordinary skill in the art would understand that MCM-22, MCM-49, and zeolite beta are options for the catalyst having a constraint index of 1-12 of Ziebarth.
Ziebarth fails to teach that MCM-22, MCM-49, and/or zeolite beta can be the aromatic alkylation zeolites.
Dandekar teaches an aromatic alkylation catalyst (column 3, line 64) which is MCM-22 or MCM-49 (claims 2, 3, 32, 33, and 35) bound with alumina (column 4, lines 7-9 and 15-19). Dandekar further teaches that using the catalyst comprising this zeolite in the alkylation process provides the benefit of reducing the amount of polyalkylates that form in the alkylation step, thus reducing the amount of by-products in the process (column 1, lines 47-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use MCM-22 or MCM-49 as the zeolite having a constraint index of 1-12 of Ziebarth, because Ziebarth teaches a catalyst comprising a zeolite having a constraint index of 1-12 is suitable for aromatic alkylation, and Dandekar teaches that a catalyst comprising MCM-22 or MCM-49 as the zeolite for aromatic alkylation provides the benefits of reducing byproducts (column 1, lines 47-51).
Innes teaches a zeolite beta catalyst (claims 2 and 3) for aromatic alkylation (column 1, lines 9-15). Innes further teaches that using zeolite beta provides high yields of monoalkylated products for long periods of time (column 2, lines 47-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use zeolite beta as the zeolite having a constraint index of 1-12 of Ziebarth, because Ziebarth teaches a catalyst comprising a zeolite having a constraint index of 1-12 is suitable for aromatic alkylation, and Innes teaches that using zeolite beta as the zeolite for aromatic alkylation provides the benefits high yields of monoalkylated products for long periods of time (column 2, lines 47-50).
Ziebarth in view of Dandekar and/or Innes does not specifically teach the surface area of the catalyst comprising the alumina and zeolite beta, MCM-22, or MCM-49. However, Ziebarth teaches that the catalyst comprising a zeolite having a constraint index of 1-12, the desired alumina characteristics, and having the desired DI (attrition) ranges between 118 and 287 (Examples, Tables on pages 6-11), which is within the range of less than 300 m2/g of instant claim 1. Therefore, the surface area is a result effective variable based on the attrition, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a surface area of less than 300 m2/g as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 5, Ziebarth in view of Dandekar and/or Innes teaches the catalyst composition above. Ziebarth is silent with regard to the normalized critical pore diameter of the composited catalyst. Ziebarth in view of Dandekar and/or Innes teaches a similar catalyst composition comprising a similar MCM-22, MCM-49, or zeolite beta zeolite and similar Catapal B pseudoboehmite alumina binder with similar alumina properties and surface area as the claimed catalyst composition comprising the zeolite and binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ziebarth in view of Dandekar and/or Innes having the similar MCM-22, MCM-49, or zeolite beta zeolite and same similar Catapal B pseudoboehmite alumina binder as claimed with the similar properties as claimed would have the similar normalized critical pore diameter of less than 1µm as claimed, absent any evidence to the contrary.  
With regard to claim 6, Ziebarth teaches the range of 0.1 to 15 wt% other inorganic oxides (paragraph [0033]), which means the alumina content is 85 to 99.9 wt%, which overlaps the range of 75 to 95 wt% of instant claim 6. While Ziebarth does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 7, Ziebarth teaches up to 10 wt% alumina and 30 to 85 wt% zeolite (paragraph [0016]). This is a ratio of 75:15 to 99:1 zeolite to alumina, which overlaps the range of 1:99 to 95:5 of instant claim 7. While Ziebarth does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772